DETAILED ACTION
This Office action is in reply to application no. 17/037,085, filed 29 September 2020.  Claims 1-25 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities: it has a left parenthesis with no matching right parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the transfer affordance”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 4 depends, includes a determination that a message “relates to a transfer of a first type of item”, and this is not conditional or optional.  Claim 4 requires that the same message “does not relate to a transfer of the first type of item”.  This is an attempt to replace a step of claim 1 with a replacement step under different conditions, which is improper.  A dependent claim must include all the limitations of the parent claim and then further limit the claim; it may not substitute parts for other parts.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. (U.S. Publication No. 2015/0003595) in view of Agrawal et al. (U.S. Publication No. 2016/0225371).

In-line citations are to Yaghi.
With regard to Claim 1:
Yaghi teaches: An electronic device, comprising: 
a display; [0028; “a display”]
one or more input devices; [0217; e.g. a “mouse”]
a wireless communication radio; [0018; the system can communicate over a “wireless network”; 0391; this may use a “radio frequency (RF) link”]
one or more processors; [abstract; “processor(s)”] and
memory [abstract; “memory”] storing one or more programs configured to be executed by the one or more processors, [0047; the memory may store “a plurality of program instructions” to be “executed on at least one computer processor”] the one or more programs including instructions for:
receiving, via the wireless communication radio, one or more messages; [0028; “chat, instant message [or] simple message system [or] multimedia message system”; 0030; such platforms may be used for “capturing” a message]
displaying, on the display, a user interface for a messaging application [0094; a “graphical user interface” contains a “messaging input field”] that includes at least one of the one or more messages in a message conversation between a plurality of conversation participants; [Sheet 12, Figs. 3A-3B]
while concurrently displaying, on the display, at least one of the one or more messages in the message conversation, receiving, from one of the participants, a respective message; [0036; a “message capture” reads on receiving a message; 0034; the information is displayed at this point in the process]
in response to receiving the respective message, in accordance with a determination, based on an analysis of text in the respective message, [0036; an “audio transcript” is used for “analyzing”] that the respective message relates to a transfer of a first type of item that the messaging application is configured to transfer, [id.; the information may related to a “message” about a “transfer to server”] concurrently displaying, on the display, a representation of the message… [Sheet 12, Figs. 3A-3B as cited above]
while the representation of the message… and are concurrently displayed on the display, detecting, via the one or more input devices, user activation of the selectable indication… [0444; a “segment” may be “selected”]
between participants in the message conversation [0134; the system may be used for “sharing a recorded activity to another user”]

Yaghi does not explicitly teach displaying a selectable indication that corresponds to the first type of item, that a step is performed when the selectable indication that corresponds to the first type of item is displayed, or in response to detecting the user activation of the selectable indication, displaying, on the display, a transfer user interface for initiating transfer of the first type of item, but it is known in the art.  Agrawal teaches an electronic device [abstract] that provides a “text messaging application”. [0077] A “share icon” is provided for “media file sharing”, which a user may “select”. [0076] This allows for “user manipulation of viewable elements” in a “next application”. [0075; Sheet 7, Fig. 7; note that item 708 follows item 706] Agrawal and Yaghi are analogous art as each is directed to electronic means for providing messaging.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Agrawal with that of Yaghi in order to provide a control for someone who wishes to share an object, as taught by Agrawal; further, it is simply a substitution of one known part for another with predictable results, simply sharing in the manner of Agrawal rather than that of Yaghi; the substitution produces no new and unexpected result.

With regard to Claim 4:
The electronic device of claim 1, the one or more programs further including instructions for:
further in response to receiving the respective message, in accordance with a determination, based on the analysis of text in the respective message, that the respective message does not relate to a transfer of the first type of item, displaying, on the display, a representation of the respective message without displaying the selectable indication that corresponds to the first type of item. [Agrawal, 0076; if the user has not selected the share icon there is no hint that the view screen featuring things to be shared would be displayed]

With regard to Claim 5:
The electronic device of claim 1, the one or more programs further including instructions for:
in accordance with the determination, based on the analysis of the text in the respective message, that the respective message relates to the transfer of the first type of item that the messaging application is configured to transfer, displaying, on the display, a transfer affordance; 
detecting user activation of the transfer affordance; and
in response to detecting the user activation of the transfer affordance, displaying, on the display, the transfer user interface for initiating transfer of the first type of item to a participant in the message conversation. [Agrawal as cited above in regard to claim 1; his “share icon” reads on the claimed “transfer accordance”]

With regard to Claim 7:
The electronic device of claim 1, wherein the selectable indication is a portion of the text in the respective message that relates to the first type of item that is visually distinguished from other text in the respective message. [Agrawal, Sheet 8, Fig. 8; the “share picture” icon on top of screen 2 is visually distinguished from the text on the message screens shown]

With regard to Claim 10:
The electronic device of claim 1, wherein the transfer user interface is concurrently displayed with at least a portion of the representation of the respective message. [Agrawal, Sheet 8, Fig. 8 as cited above; note app 2, screen 1 where the “select contact” is displayed above messages]

With regard to Claim 11:
The electronic device of claim 1, wherein the transfer user interface includes a transfer mode affordance, the one or more programs further including instructions for:
detecting a first activation of the transfer mode affordance;
in response to detecting the first activation of the transfer mode affordance, designating the message associated with the transfer of the first type of item as corresponding to a transmission of the first type of item; [Agrawal, 0076; selection of the “share icon” provides access to a file-sharing portion of the application, which reads on the claimed designation]
detecting a second activation of the transfer mode affordance; and 
in response to detecting the second activation of the transfer mode affordance, designating the message associated with the transfer of the first type of item as corresponding to a request for the first type of item.

The second detecting step and result consists entirely of a mere duplication of parts, simply repeating a step already performed; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 24:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device [abstract; “memory”, “processor(s)”; 0047; the memory may store “a plurality of program instructions” to be “executed on at least one computer processor”] with a display, [0028; “a display”] one or more input devices, [0217; e.g. a “mouse”] and a wireless communication radio, [0018; the system can communicate over a “wireless network”; 0391; this may use a “radio frequency (RF) link”] the one or more programs including instructions for:
receiving, via the wireless communication radio, one or more messages; [0028; “chat, instant message [or] simple message system [or] multimedia message system”; 0030; such platforms may be used for “capturing” a message]
displaying, on the display, a user interface for a messaging application [0094; a “graphical user interface” contains a “messaging input field”] that includes at least one of the one or more messages in a message conversation between a plurality of conversation participants; [Sheet 12, Figs. 3A-3B]
while concurrently displaying, on the display, at least one of the one or more messages in the message conversation, receiving, from one of the participants, a respective message; [0036; a “message capture” reads on receiving a message; 0034; the information is displayed at this point in the process]
in response to receiving the respective message, in accordance with a determination, based on an analysis of text in the respective message, [0036; an “audio transcript” is used for “analyzing”] that the respective message relates to a transfer of a first type of item that the messaging application is configured to transfer, [id.; the information may related to a “message” about a “transfer to server”] concurrently displaying, on the display, a representation of the message… [Sheet 12, Figs. 3A-3B as cited above]
while the representation of the message… and are concurrently displayed on the display, detecting, via the one or more input devices, user activation of the selectable indication… [0444; a “segment” may be “selected”]
between participants in the message conversation [0134; the system may be used for “sharing a recorded activity to another user”]

Yaghi does not explicitly teach displaying a selectable indication that corresponds to the first type of item, that a step is performed when the selectable indication that corresponds to the first type of item is displayed, or in response to detecting the user activation of the selectable indication, displaying, on the display, a transfer user interface for initiating transfer of the first type of item, but it is known in the art.  Agrawal teaches an electronic device [abstract] that provides a “text messaging application”. [0077] A “share icon” is provided for “media file sharing”, which a user may “select”. [0076] This allows for “user manipulation of viewable elements” in a “next application”. [0075; Sheet 7, Fig. 7; note that item 708 follows item 706] Agrawal and Yaghi are analogous art as each is directed to electronic means for providing messaging.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Agrawal with that of Yaghi in order to provide a control for someone who wishes to share an object, as taught by Agrawal; further, it is simply a substitution of one known part for another with predictable results, simply sharing in the manner of Agrawal rather than that of Yaghi; the substitution produces no new and unexpected result.

With regard to Claim 25:
A method, comprising:
at an electronic device [abstract; “computer”] with a display, [0028; “a display”] one or more input devices, [0217; e.g. a “mouse”] and a wireless communication radio: [0018; the system can communicate over a “wireless network”; 0391; this may use a “radio frequency (RF) link”]
receiving, via the wireless communication radio, one or more messages; [0028; “chat, instant message [or] simple message system [or] multimedia message system”; 0030; such platforms may be used for “capturing” a message]
displaying, on the display, a user interface for a messaging application [0094; a “graphical user interface” contains a “messaging input field”] that includes at least one of the one or more messages in a message conversation between a plurality of conversation participants; [Sheet 12, Figs. 3A-3B]
while concurrently displaying, on the display, at least one of the one or more messages in the message conversation, receiving, from one of the participants, a respective message; [0036; a “message capture” reads on receiving a message; 0034; the information is displayed at this point in the process]
in response to receiving the respective message, in accordance with a determination, based on an analysis of text in the respective message, [0036; an “audio transcript” is used for “analyzing”] that the respective message relates to a transfer of a first type of item that the messaging application is configured to transfer, [id.; the information may related to a “message” about a “transfer to server”] concurrently displaying, on the display, a representation of the message… [Sheet 12, Figs. 3A-3B as cited above]
while the representation of the message… and are concurrently displayed on the display, detecting, via the one or more input devices, user activation of the selectable indication… [0444; a “segment” may be “selected”]
between participants in the message conversation [0134; the system may be used for “sharing a recorded activity to another user”]

Yaghi does not explicitly teach displaying a selectable indication that corresponds to the first type of item, that a step is performed when the selectable indication that corresponds to the first type of item is displayed, or in response to detecting the user activation of the selectable indication, displaying, on the display, a transfer user interface for initiating transfer of the first type of item, but it is known in the art.  Agrawal teaches an electronic device [abstract] that provides a “text messaging application”. [0077] A “share icon” is provided for “media file sharing”, which a user may “select”. [0076] This allows for “user manipulation of viewable elements” in a “next application”. [0075; Sheet 7, Fig. 7; note that item 708 follows item 706] Agrawal and Yaghi are analogous art as each is directed to electronic means for providing messaging.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Agrawal with that of Yaghi in order to provide a control for someone who wishes to share an object, as taught by Agrawal; further, it is simply a substitution of one known part for another with predictable results, simply sharing in the manner of Agrawal rather than that of Yaghi; the substitution produces no new and unexpected result.

Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Runge et al. (U.S. Publication No. 2006/0149546).

With regard to Claim 2:
The electronic device of claim 1, wherein the text in the respective message includes a first quantity of content of the first type of item, and wherein the transfer user interface includes an indication of the first quantity of the content of the first type of item.

Yaghi and Agrawal teach the device of claim 1 but do not explicitly teach displaying a quantity of content, and though it is of no patentable significance – it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight – it is known in the art.  Runge teaches a communication system [title] which provides for “text message” and can “display the number of erroneous words” in a message. [0043] Runge and Yaghi are analogous art as each is directed to electronic means for facilitating messaging.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Runge with that of Yaghi and Agrawal in order to alert a user to problems, as taught by Runge; further, it is simply a substitution of one known part for another with predictable results, simply displaying Runge’s information in place of, or in addition to, that of Yaghi; the substitution produces no new and unexpected result.

With regard to Claim 3:
The electronic device of claim 1, wherein:
the message conversation involves two or more participants, other than a user of the device; [Sheet 12, Figs. 3A-3B]
the text in the respective message includes a first quantity of content of the first type of item; [Runge, as cited above in regard to claim2] and
the transfer user interface includes an indication of a second quantity of content of the first type of item, wherein the second quantity is a numerical value divided among the two or more participants based on the first quantity.

That the text indicates a quantity of content and that the interface includes an indication of a second quantity, along with details about what the second quantity is, consist entirely of nonfunctional printed matter which bears no functional relation to the substrate and so is considered but given no patentable weight.

With regard to Claim 12:
The electronic device of claim 1, wherein the transfer user interface includes a send affordance, the one or more programs further including instructions for:
detecting user activation of the send affordance; [Agrawal, 0076; the selection of the share icon reads on this] and
in response to detecting the user activation of the send affordance, displaying, on the display, a graphical representation of a message associated with the transfer of the first type of item in the message conversation, [Sheet 8, Fig. 8] wherein the graphical representation of the message associated with the transfer of the first type of item includes an indication of a quantity of content of the first type of item being transferred.

Yaghi and Agrawal teach the device of claim 1 but do not explicitly teach displaying a quantity of content, and though it is of no patentable significance – it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight – it is known in the art.  Runge teaches a communication system [title] which provides for “text message” and can “display the number of erroneous words” in a message. [0043] Runge and Yaghi are analogous art as each is directed to electronic means for facilitating messaging.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Runge with that of Yaghi and Agrawal in order to alert a user to problems, as taught by Runge; further, it is simply a substitution of one known part for another with predictable results, simply displaying Runge’s information in place of, or in addition to, that of Yaghi; the substitution produces no new and unexpected result.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pace et al. (U.S. Publication No. 2016/0260031).

With regard to Claim 6:
The electronic device of claim 1, the one or more programs further including instructions for:
in accordance with a determination that the respective message includes one or more features that indicate that the transfer request is a fraudulent transfer request, forgoing displaying the transfer affordance.

Yaghi and Agrawal teach the device of claim 1 but do not explicitly teach preventing fraudulent transfers, but it is known in the art.  Pace teaches a system for distributing access rights [title] that uses an “SMS message” [0080] to communicate with a user.  A system of “unique identification tokens” is used to “prevent” a “transfer of fraudulent tickets”. [0003] If credentials cannot be verified, certain display of information does not take place. [Sheet 4, Fig. 4; note the displaying on the right does not take place if the result of query 404 is “no”] Pace and Yaghi are analogous art as each is directed to electronic means for providing messages to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pace with that of Yaghi and Agrawal in order to prevent fraud, as taught by Pace; further, it is simply a substitution of one known part for another with predictable results, simply determining what to display or not display in the manner of Pace rather than that of Yaghi; the substitution produces no new and unexpected result.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Leonard et al. (U.S. Publication No. 2008/0231429).

With regard to Claim 8:
The electronic device of claim 1, the one or more programs further including instructions for:
while displaying the transfer user interface, receiving user input; [Agrawal, 0024; the user “may ‘click’ an icon associated with a text messaging application] and 
in response to receiving the user input, displaying, on the display, a keypad user interface, wherein the keypad user interface includes one or more suggested numerical values for a quantity of the first type of item to transfer.

Yaghi and Agrawal teach the device of claim 1 including receiving user input as cited above, but do not explicitly teach displaying keypad user interface (which, and that it includes suggested numerical values for a quantity of the first type of item to transfer, are nonfunctional printed matter) but it is known in the art.  Leonard teaches an electronic documentation system [title] that provides for “touch” use of a “keyboard” and displays a “quantity of required and suggested entry fields”, [claim 10] and provides for sending a “message” to a user. [0068] Leonard and Yaghi are analogous art as each is directed to electronic means for providing messages.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Leonard with that of Yaghi and Agrawal in order to provide an input option, as taught by Leonard; further, it is simply a substitution of one known part for another with predictable results, simply providing the input means of Leonard in place of, or in addition to, that of Yaghi; the substitution produces no new and unexpected result.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Paek et al. (U.S. Publication No. 2017/0357443, filed 28 November 2016).

With regard to Claim 9:
The electronic device of claim 1, wherein displaying, on the display, the transfer user interface comprises replacing display of a virtual keyboard having a plurality of alphanumeric keys with the transfer user interface.

Yaghi and Agrawal teach the device of claim 1 including the transfer user interface as cited above, but do not explicitly teach a virtual keyboard which is replaced, but it is known in the art.  Paek teaches intelligent virtual keyboards [title] which can be used for a “messaging application” in which a “task user interface… substantially replaces” a “virtual keyboard”. [0020] Paek and Yaghi are analogous art as each is directed to electronic means for providing messages.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paek with that of Yaghi and Agrawal in order to save space on a screen, a result provided by Paek’s replacement; further, it is simply a substitution of one known part for another with predictable results, simply providing the interface of Paek in place of that of Yaghi; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, simply displaying information which is not positively claimed to be interacted with in any way, and which therefore bears no functional relation to the substrate and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over over Yaghi et al. in view of Agrawal et al. further in view of Runge et al. further in view of Marhefka (U.S. Publication No. 2014/0043547).

With regard to Claim 13:
The electronic device of claim 12, wherein:
in accordance with a determination that a message prepared to be sent corresponds to the first type of item, the send affordance is displayed with a first visual characteristic; and
in accordance with a determination that the message prepared to be sent corresponds to a second type of item different from the first type of item, the send affordance is displayed with a second visual characteristic different from the first visual characteristic.

Yaghi, Agrawal and Runge teach the device of claim 12 but do not explicitly teach using different visuals for different item types, but it is known in the art.  Marhefka teaches an information recording device [title] that can “send” information “to other remote devices”, [0122] and in which “different icons” in an “annular array of icons” represent different types of objects such as those associated with “Facebook” or “Twitter”. [0130] Marhefka and Yaghi are analogous art as each is directed to electronic means for sending information to remote devices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Marhefka with that of Yaghi, Agrawal and Runge in order to allow someone to visually distinguish between disparate types of objects, as taught by Marhefka; further, it is simply a substitution of one known part for another with predictable results, simply providing Marhefka’s icons in place of those of Agrawal; the substitution produces no new and unexpected result.

With regard to Claim 14:
The electronic device of claim 12, wherein the graphical representation of the message associated with transfer of the first type of item is displayed with a third visual characteristic (in the message conversation, and a representation of a message in the message conversation not associated with transfer of the first type of item is displayed with a fourth visual characteristic that is different from the third visual characteristic. [id.; the teaching of Marhefka as cited above would have this effect]

This claim is not patentably distinct from claim 12 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Wetherell et al. (U.S. Publication No. 2011/0179126).

With regard to Claim 16:
The electronic device of claim 1, the one or more programs further including instructions for:
in accordance with a determination that the respective message corresponds to a transmission, from a first participant in the message conversation, of a first quantity of content of the first type of item, automatically transferring the first quantity of content of the first type of item to the first participant.

Yaghi and Agrawal teach the device of claim 1, but do not explicitly teach sending a message when a quantity of content is reached, but it is known in the art.  Wetherell teaches electronic distribution of messages [title] such as “SMS”, in which based on reaching “character or word limits”, the system may “send the user’s entire desired message”. [0053] Wetherell and Yaghi are analogous art as each is directed to electronic means for providing messages.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wetherell with that of Yaghi and Agrawal in order to prevent someone from exceeding a limit, as taught by Wetherell; further, it is simply a substitution of one known part for another with predictable results, simply sending a message according to the trigger of Wetherell rather than that of Yaghi; the substitution produces no new and unexpected result.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pham et al. (WIPO publication No. 2014/172757).

With regard to Claim 17:
The electronic device of claim 1, the one or more programs further including instructions for:
while displaying, on the display, the transfer user interface:
displaying a numerical value representing a quantity of the first type of item; detecting, via the one or more input devices, a user input; in accordance with a determination that the user input corresponds to a first type of user input, increasing the displayed numerical value by an amount corresponding to the first type of user input; and
in accordance with a determination that the user input corresponds to a second type of user input, decreasing the displayed numerical value by an amount corresponding to the second type of user input.

Yaghi and Agrawal teach the device of claim 1 but do not teach these specific interface features, but they are known in the art.  Pham teaches a retail system [title] which provides a “Left Arrow” which “Adds one to [a] quantity” and a “Right Arrow” which “Decreases one from [a] quantity” and that the amounts are displayed. [0054] It provides a “User message” feature. [pg. 24, item 1310] Pham and Yaghi are analogous art as each is directed to electronic systems which accommodate sending messages.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pham with that of Yaghi and Agrawal in order to allow someone to change a quantity, as taught by Pham; further, it is simply a combination of known parts with predictable results; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 22:
The electronic device of claim 17, wherein the electronic device provides feedback while changing the displayed numerical value. [Pham as cited above; the displayed, changed quantities are themselves feedback]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pham et al. further in view of Kang et al. (U.S. Publication No. 2017/0180813).

With regard to Claim 18:
The electronic device of claim 17, wherein the user input is a continuous input on an affordance for at least a predetermined time, the one or more programs further including instructions for:
in accordance with the determination that the user input corresponds to the first type of user input, increasing the displayed numerical value by an increasingly faster rate based on the duration of the user input; and
in accordance with the determination that the user input corresponds to the second type of user input, decreasing the displayed numerical value by an increasingly faster rate based on the duration of the user input.

Yaghi, Agrawal and Pham teach the method of claim 17, including that a control can increase or decrease a value, but do not explicitly teach increasing a speed of increase/decrease based on duration of input, but it is known in the art.  Kang teaches an electronic device [title] that can provide a “message” to a user. [0117] He provides that “when the duration time from pressing of the channel shift button of the control device 50 until the button pressing is released is 5 seconds, the channel shift speed in a first section 1610 is the third speed, the channel shift speed in a second section 1620 is the second speed, the channel shift speed in a third section 1630 corresponding to a favorite channel group 1605 is the first speed, the channel shift speed in a fourth section 1640 is the second speed, and the channel shift speed in a fifth section 1650 is the third speed.  The second speed is faster than the first speed and the third speed is faster than the second speed”. [0271] Further, when the “duration time” is ”12 seconds”, yet another speed protocol is used. [0273]

Kang and Yaghi are analogous art as each is directed to electronic devices which can provide for messaging.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kang with that of Yaghi, Agrawal and Pham in order to allow a user to change a quantity more quickly, as taught by Kang; further, it is simply a substitution of one known part for another with predictable results, simply using Kang’s method rather than that of Pham to perform Pham’s incrementing and decrementing; the substitution produces no new and unexpected result.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pham et al. further in view of Holland (Australian application No. 2005256796).

With regard to Claim 19:
The electronic device of claim 17, wherein the user input is a continuous input on an affordance having a first characteristic intensity at a first time and a second characteristic intensity at a second time, the one or more programs further including instructions for:
in accordance with the determination that the user input corresponds to the first type of user input, increasing the displayed numerical value by a first rate at the first time and by a second rate at the second time; and
in accordance with the determination that the user input corresponds to the second type of user input, decreasing the displayed numerical value by the first rate at the first time and by the second rate at the second time.

Yaghi, Agrawal and Pham teach the method of claim 17, including that a control can increase or decrease a value, but do not explicitly teach increasing a speed of increase/decrease based on intensity of input, but it is known in the art.  Holland teaches a button-based electronic device [abstract] in which a “pressure increase” in the pressing of a “button” may provide that “the faster or further [a] cursor may move”. [0016-0017] Holland and Yaghi are analogous art as each is directed to electronic means for detecting and responding to user inputs.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Holland with that of Yaghi, Agrawal and Pham in order to allow a user to cause an input to quicken a response, as taught by Holland; further, it is simply a substitution of one known part for another with predictable results, simply using Holland’s technique to speed up the changing of numbers of Pham in place of Pham’s own technique; the substitution produces no new and unexpected result.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pham et al. further in view of Leonard.

With regard to Claim 20:
The electronic device of claim 17, the one or more programs further including instructions for:
in accordance with a determination that the user input corresponds to a third type of user input, replacing display of the transfer user interface with a numerical keypad user interface, wherein the numerical keypad user interface includes a plurality of suggested values.

Yaghi, Agrawal and Pham teach the device of claim 17 including receiving user input as cited above, but do not explicitly teach displaying keypad user interface (which, and that it includes suggested numerical values for a quantity of the first type of item to transfer, are nonfunctional printed matter) but it is known in the art.  Leonard teaches an electronic documentation system [title] that provides for “touch” use of a “keyboard” and displays a “quantity of required and suggested entry fields”, [claim 10] and provides for sending a “message” to a user. [0068] Leonard and Yaghi are analogous art as each is directed to electronic means for providing messages.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Leonard with that of Yaghi, Agrawal and Pham in order to provide an input option, as taught by Leonard; further, it is simply a substitution of one known part for another with predictable results, simply providing the input means of Leonard in place of, or in addition to, that of Yaghi; the substitution produces no new and unexpected result.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Pham et al. further in view of Leonard further in view of Holland.

With regard to Claim 21:
The electronic device of claim 20, wherein an amount of at least one of the plurality of suggested values is determined based on stored historical use data associated with a user of the electronic device. [Holland, 00119; based on recent interaction s customer may be provided with “further suggestions”]

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. in view of Agrawal et al. further in view of Ellis et al. (U.S. Patent No. 9,117,242).

With regard to Claim 23:
The electronic device of claim 1, the one or more programs further including instructions for:
while displaying, on the display, the transfer user interface:
displaying an affordance for changing an account for use in the transfer of the first type of item;
detecting, via the one or more input devices, user activation of the affordance for changing the account;
in response to detecting the user activation of the affordance for changing the account, displaying, on the display, an account user interface including a representation of a current account and a representation of a second account, wherein the current account is currently selected for use in the transfer;
detecting, via the one or more input devices, user selection of the representation of the second account; and
in response to detecting the user selection of the representation of the second account, selecting the second account for use in the transfer.

Yaghi and Agrawal teach the device of claim 1 including taking steps while displaying the transfer user interface as cited above, but do not explicitly teach changing accounts in this manner, but it is known in the art.  Ellis teaches a mobile wallet [title] which provides an “SMS confirmation of [a] transaction” to a “mobile device”. [Col. 7, lines 20-22] An icon is displayed as an “option” which “if selected” allows an “account holder to choose a different debit card or credit card” with which to complete a transaction. [Col. 22, lines 25-27] Ellis and Yaghi are analogous art as each is directed to electronic means for providing messages to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ellis with that of Yaghi and Agrawal in order to give a user options, as taught by Ellis; further, it is simply a combination of known parts with predictable results, simply performing Ellis’ steps at any time while the display of Yaghi is active; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach deciding whether to display or not display a graphical representation of a message associated with a transfer based on a success or failure of matching authentication data to previously enrolled authentication data, when combined with the limitations of the claims from which it depends.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694